Citation Nr: 0016881	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-03 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1966 to July 1969 
and from July 1980 to November 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
multiple joint arthritis and multiple joint arthralgia.  

The instant claim was previously remanded by the Board on two 
occasions, in June 1996 and in January 1997, for the purpose 
of further evidentiary development.  Having reviewed the 
record, the Board has determined that the specified 
development has been completed to the extent possible and 
that this claim is ready for appellate adjudication.  

FINDINGS OF FACT

1.  The record does not include competent evidence 
establishing that the veteran currently has multiple joint 
arthritis.  

2.  The record does not include evidence of a diagnosed or 
identifiable underlying malady or condition to account for 
the veteran's complaints of joint pain and the diagnosis of 
multiple joint arthralgia.  


CONCLUSION OF LAW

Multiple joint arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  In the case of certain chronic diseases, including 
arthritis, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998). 

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim is 
well grounded.  VA has a duty to assist the veteran to 
develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.  

Initially, the Board notes that the record indicates that 
service connection has already been established for the post-
operative residuals of right clavicle separation and the 
post-operative residuals of arthroscopic surgery on the right 
knee as separate disabilities, and therefore, the 
symptomatology associated therewith (including complaints of 
right shoulder arthritis and right knee arthritis) will not 
be discussed in adjudication of the claim on appeal.  

Having reviewed the record, the Board finds that the evidence 
fails to establish that the veteran has arthritis of the 
multiple joints which is due to a disease or injury incurred 
during his active military service.  On VA examination in 
January 1993, examination of the musculoskeletal system was 
negative for diseases and injuries and functional effects.  
The veteran gave a history of multiple joint arthralgia 
involving the toes, knees, hips, lower back, and right 
shoulder and a diagnosis of multiple joint arthralgia is 
shown; however, a diagnosis of arthritis was not provided.  A 
diagnosis of degenerative joint disease is shown at the time 
of VA outpatient treatment in July 1993; however, on VA 
examination in August 1995, the examiner indicated that there 
was no x-ray evidence of arthritis, and a diagnosis of 
arthralgia, multiple joints, was given.  

Thus, the evidence includes a diagnosis of degenerative joint 
disease without objective evidence of underlying pathology or 
x-ray evidence of arthritis.  The Board remanded this claim 
in June 1996 in order to obtain a new examination and to 
clarify the existing evidence of record.  On examination in 
August 1996, there was no x-ray evidence of arthritic 
changes.  Diagnoses included status post repair, right 
acromioclavicular (AC) joint and pain in the knees, hands, 
and neck by history only, and the examiner indicated that he 
could find no objective evidence of disease in joints other 
than the AC (shoulder) joint.  The 1996 VA examiner also 
indicated that arthralgia is a symptom, meaning joint pain, 
if the veteran says he hurts.  

In a January 1997 remand, the Board again attempted to 
clarify the evidence by requesting a new VA examination for 
the purpose of obtaining x-ray films of specific joints and 
to confirm whether or not arthritis is present in those 
joints.  Thereafter, the veteran reported a new address and 
notification of the examination date and time was sent to 
that address; however, the veteran failed to report for the 
scheduled examinations.  Correspondence subsequently sent to 
the same address was returned as undeliverable.  The Board is 
aware that various zip codes have been utilized in sending 
correspondence to the veteran; however, an attempt by the 
undersigned Board Member to contact the veteran by phone was 
unsuccessful as the reported phone number has been 
disconnected.  

In light of the veteran's failure to keep VA apprised of his 
current address and whereabouts, the Board has no choice but 
to adjudicate the instant claim based on the evidence of 
record.  This evidence includes the 1996 VA examination 
report which shows that there was no x-ray evidence of 
arthritis and no objective evidence of disease in the joints 
which are the subject of the instant claim.  

Thus, the diagnosis of degenerative joint disease as shown at 
the time of VA outpatient treatment in July 1993 is not 
supported by objective evidence of joint disease or 
underlying pathology which could support a diagnosis of 
multiple joint arthritis.  As such, it appears that this 
diagnosis was based the history which the veteran provided, 
to the effect that he had "arthritis" throughout his body.  
The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, which would include symptomatology such as joint 
pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
in order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As a layman, the appellant is not competent to offer opinions 
on medical causation or diagnosis, and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  

In this instance, the Board finds the opinion of the VA 
medical professional, which was based on examination findings 
and x-ray evidence, to be more probative of the issue of 
whether arthritis is currently manifested.   Thus, the record 
contains no competent evidence establishing that the veteran 
currently has multiple joint arthritis, and this 
determination is supported by the specific finding of a VA 
medical professional.  In the absence of current disability, 
there can be no valid claim.  See Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1995).  As noted, attempts to obtain 
additional information have been unsuccessful due to the 
veteran's failure to maintain contact with the RO.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what 
it states, a duty to assist, not a duty to prove a claim, and 
the duty to assist is not a one-way street).  In light 
thereof, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
multiple joint arthritis.  

Parenthetically, the Board notes that a diagnosis of multiple 
joint arthralgia is shown.  As the 1996 VA examiner noted, 
arthralgia is a symptom, meaning joint pain.  The United 
States Court of Appeals for Veterans Claims has recently held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The statutes are clear, service connection may be 
granted when there is disability resulting from disease or 
injury.  In the absence of a disease or injury, there can be 
no valid claim.  As noted in the foregoing discussion, there 
is no evidence of underlying joint pathology or a diagnosis 
to account for the veteran's complaints of pain, and the 
record does not contain competent evidence attributing these 
complaints to an underlying disorder.  As such, service 
connection is not warranted for multiple joint arthralgia.  

Finally, as the evidence does not establish the manifestation 
of multiple joint arthritis to a compensable degree within 
one year following the veteran's discharge from active 
service, there is no basis for a grant of service connection 
on a presumptive basis under the provisions of 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection for multiple joint arthritis.  
Accordingly, the claim is denied.  


ORDER

Service connection for multiple joint arthritis is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

